Order denying defendant’s motion to dismiss the complaint reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the contract lacks mutuality and consideration and is too indefinite to be enforced. (Nassau Supply Co. v. Ice Service Co., 252 N. Y. 277; Jackson v. Alpha Portland Cement Co., 122 App. Div. 345; Goodyear v. Koehler Sporting Goods Co., 159 id. 116; Plant Manufacturing Corporation v. Renner, 214 id. 606; Williston Cont. § 104.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.